Citation Nr: 1328810	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  07-13 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with depression. 

2.  Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus, type 2 (DMII).  

3.  Entitlement to a rating in excess of 10 percent for service-connected peripheral neuropathy of the right upper extremity. 

4.  Entitlement to a rating in excess of 10 percent for service-connected peripheral neuropathy of the left upper extremity. 

5.  Entitlement to a rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity. 

6.  Entitlement to a rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity. 

7.  Entitlement to a rating in excess of 0 percent for service-connected diabetic retinopathy of the right eye. 

8.  Entitlement to service connection for diabetic retinopathy of the left eye, as secondary to service-connected DMII.

9.  Entitlement to service connection for benign prostate hypertrophy (BPH), claimed as frequent urination and weak urinary flow and incontinence problems of diarrhea and constipation, as secondary to service-connected DMII.  

10.  Entitlement to service connection for fatigue, as secondary to service-connected DMII.

11.  Entitlement to service connection for bilateral hearing loss.

12.  Entitlement to service connection for tinnitus.

13.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for erectile dysfunction, claimed as impotency, as secondary to service-connected DMII, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from December 1965 to April 1972.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) which denied an increased rating for the Veteran's DMII.  That decision granted service connection for peripheral neuropathy of both upper and lower extremities, secondary to service-connected DMII, and assigned separate 10 percent ratings, effective December 9, 2004.  In addition, service connection for PTSD, depression, fatigue, and impotence was denied.  Finally, the RO denied the Veteran's petition to reopen his claim for service connection for erectile dysfunction, claimed as impotency, as secondary to service-connected DMII.

A December 2005 rating decision granted an earlier effective date of May 8, 2001, for the service-connected DMII.  The RO also denied service connection for bilateral hearing loss, tinnitus, and bilateral diabetic retinopathy.

Hearings before a decision review officer (DRO) at the RO were conducted in June 2006 and May 2009.  Transcripts of the proceeding are of record. 

An April 2007 rating decision essentially denied service connection for BPH, claimed as by frequent urination and weak urinary flow and incontinence problems of diarrhea and constipation.  

An October 2007 rating decision granted service connection for PTSD with depression, and assigned 50 percent rating, effective April 26, 2004, and granted service connection for diabetic retinopathy, right eye, effective January 6, 2009.  Because a noncompensable (0 percent) rating was assigned, it is evaluated as part of the service-connected DMII.

An August 2011 rating decision granted entitlement to a total disability rating due to individual unemployability (TDIU) effective June 7, 2006.

The issues of entitlement to increased ratings for PTSD with depression, DMII, peripheral neuropathy of all four extremities, diabetic retinopathy of the right eye; and service connection for diabetic retinopathy of the left eye, impotency, BPH, bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

On May 26, 2009, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal for entitlement to service connection for fatigue is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant for entitlement to service connection for fatigue have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Withdrawn Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at the May 26, 2009, DRO hearing, the appellant withdrew his appeal of entitlement to service connection for fatigue; hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER


The appeal for entitlement to service connection for fatigue is dismissed.


REMAND

It has now been almost four years since a VA examination specifically relating to the service-connected manifestations of the Veteran's PTSD and DMII and associated conditions has been conducted.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  However, the Veteran and his attorney contend that these disabilities have worsened since that time; thus a new examination is necessary to ascertain the current severity of the Veteran's disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the Board has no discretion and must remand this claim for a new examination. 

Regarding entitlement to service connection for diabetic retinopathy of the left eye, as secondary to service-connected DMII, the evidence of record is inadequate to determine the presence of such a disability.  Therefore, this question should also be resolved on the diabetes mellitus examination.  

A VA compensation examination was conducted in October 2009.  The examiner noted that the Veteran's BPH, claimed as frequent urination and weak urinary flow and incontinence problems of diarrhea and constipation was not caused by, or the result of his service-connected DMII.  However, an opinion that something "is not the result of" does not answer the question of aggravation of a disability by a service-connected disability.  See Allen v. Brown , 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).  Thus, on remand another medical opinion should be obtained as to whether the Veteran's benign prostate hypertrophy (BPH), frequent urination and weak urinary flow and incontinence problems of diarrhea and constipation was aggravated by his service-connected DMII.

Regarding the hearing loss claim, the examiner who conducted the November 2005 VA audiological examination opined that it was not likely that the Veteran's hearing loss was related to military noise exposure because he entered and exited service with normal hearing.  The Veteran is not required to show a hearing loss disability for VA purposes during service.  The proper inquiry is not whether a hearing loss disability for VA purposes was shown during service; rather, it is whether is current hearing loss disability may be related to his in-service noise exposure.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Here, the examiner did not explain why normal hearing at discharge indicates that current hearing loss is not related to noise exposure during service.  Therefore, an additional opinion is needed prior to a resolution of the bilateral hearing loss service connection claim.  The examiner also did not explain why service connection for tinnitus was not warranted, including as secondary to hearing loss.

The Board observes VA may provide such additional assistance under 38 U.S.C.A. § 5103A(g) (West 2002), which states that nothing in section 5103A precludes VA from providing such other assistance as the Secretary considers appropriate.  An examination to determine the presence of erectile dysfunction and, if so, its cause.  

In addition, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Numerous pertinent private, VA and SSA treatment records have been associated with the Veteran's claims file since the last examinations. 

Finally, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims files.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Since the claims file is being returned to the RO, the file should be updated to include VA treatment records not on file.  See 38 C.F.R. § 3.159(c)(2) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any private treatment records not on file and pertaining to the remanded claims should also be obtained prior to any examination.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of all medical care providers, both VA and private, who have treated him for a psychiatric disorder, DMII, peripheral neuropathy, diabetic retinopathy, impotency, BPH, claimed as frequent urination and weak urinary flow and incontinence problems of diarrhea and constipation, erectile dysfunction or impotency, bilateral hearing loss and tinnitus.  After securing the necessary release, the RO/AMC should request any relevant records identified.  If any requested records cannot be obtained, the Veteran should be notified of such. 

2.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge and/or were contemporaneously informed of the nature, extent and severity of his psychiatric disorder, DMII, peripheral neuropathy, diabetic retinopathy, erectile dysfunction or impotency, BPH, bilateral hearing loss, and tinnitus symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating all outstanding records with the claims file, schedule the Veteran for a VA psychiatric examination to ascertain the severity of his psychiatric disability, to include the impact on his employability.  The claims folder must be made available and reviewed by the examiner.  The examiner must interview the Veteran during the examination; and all subjective complaints and objective findings must be documented in the examination report.  A multi-axial diagnosis, with a GAF score, must be rendered, and the examiner must explain the significance of this GAF score in terms of occupational and social impairment. 

A complete rationale for all opinions must set forth in a legible report. 

3.  The Veteran should be scheduled for an appropriate VA examination to assess the nature and severity of his diabetes mellitus and all manifestations of the disease.  The VA examiner should thoroughly review the Veteran's claims file. The examination should specifically address the following: 

(a) Does the Veteran's diabetes require insulin, a restricted diet and regulation of activities? Please specify the nature of activities (such as occupational or recreational) requiring regulation, if any.

(b) If the Veteran's current diabetes requires insulin, a restricted diet and regulation of activities, does he also suffer from episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider?

(c) If the Veteran requires insulin, does he require more than one daily injection, a restricted diet and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications?

(d) The examiner is asked to assess and discuss the severity of the Veteran's service-connected peripheral neuropathy of the upper and lower extremities, and report whether the neuropathy symptomatology is best characterized as "mild," "moderate," "moderately severe," or "severe." 

(e) The examiner is asked to assess and discuss the presence and severity of any diabetic retinopathy.  

(f) The examiner should also evaluate and discuss the origin and severity of the Veteran's service-connected erectile dysfunction, if manifested, and include in the report any evidence of deformity of the penis with loss of erectile power.

(g) The examiner also should provide an opinion as to whether it is at least as likely as not that the Veteran's benign prostate hypertrophy (BPH), frequent urination and weak urinary flow and incontinence problems of diarrhea and constipation was aggravated by his DMII.

A complete rationale for all opinions must set forth in a legible report. 

4.  Provide the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of his tinnitus and bilateral hearing loss.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies, including an audiological evaluation, should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset of his ringing in his ears and hearing loss, and opine as to whether it is at least as likely as not that the veteran's tinnitus and hearing loss are related to or had their onset during service.

The examiner should also render an opinion regarding whether the Veteran's tinnitus is symptom of the Veteran's hearing loss. 

A complete rationale for all opinions must set forth in a legible report.  

5.  Then readjudicate the claims.  If any claim continues to be denied, send the Veteran and his attorney a supplemental statement of the case and give them time to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


